DETAILED ACTION
Applicant's submission filed on January 20, 2022 in response to Office Action dated October 5, 2021 has been entered. Claims 15-34 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 10,904,487 and 10,397,520 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Applicant’s arguments, see Remarks, filed January 20, 2022, with respect to claims 15-34 have been fully considered and are persuasive.  The rejections of claims 15-34 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/Primary Examiner, Art Unit 2653